EATON VANCE BALANCED FUND Supplement to Statement of Additional Information dated May 1, 2009 1. The following is added to "Investment Advisory Services." under "Investment Advisory and Administrative Services": Under its investment advisory agreement with Large-Cap Core Research Portfolio, BMR receives a monthly advisory fee from the Portfolio as follows: Large-Cap Core Research Portfolio Annual Fee Rate Average Daily Net Assets for the Month (for each level) Up to $500 million 0.650% $500 million but less than $1 billion 0.625% $1 billion but less than $2.5 billion 0.600% $2.5 billion and over 0.575% 2. The following is added to "Portfolio Managers." under "Investment Advisory and Administrative Services" for the period ended July 31, 2009: Number of Total Assets of Number of Accounts Total Assets of Accounts Large-Cap Core Research Portfolio All Accounts All Accounts* Paying a Performance Fee Paying a Performance Fee* Charles B. Gaffney Registered Investment Companies 2 $1,424.0 0 $0 Other Pooled Investment Vehicles 1 $ 10.0 0 $0 Other Accounts 1 $ 0.4 0 $0 * In millions of dollars. November 2, 2009
